UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miarni Division

Case Number: 17-24553-CIV-MORENO
` ROBERTO CARLOS LOPEZ,

Plaintiff,
vs.
AMERICAN EAGLE TOWING, INC.;

EDWIN DOMINGUEZ, SR.; and EDWIN
DOMINGUEZ, JR.,

Defendants.
/

 

ORDER ADOPTING IN PART MAGISTRATE JUDGE LOUIS’S REPORT AND
RECOMMENDATION AND OVERRULING DEFENDANTS’ OBJECTIONS

THE MATTER was referred to the Honorable Lauren F. Louis, United States Magistrate
Judge, for a Report and Reeomrnendation on Plaintiffs Motion for Bill of Costs (D.E. 11), filed
on March 21z 2018, and Plaintiffs Motion for Attorney's 'Fees and Costs (D.E. 14), filed on w
15, 2018. The Magistrate Judge filed a Report and Recomrnendation (D.E. 18) on August 24z
M. The Court has reviewed the entire file and record. The Court has made a de novo review
of the issues that the objections to the Magistrate Judge’s Report and Recommendation present,
and being otherwise fully advised in the premises, it is

ADJUDGED that, for the reasons stated below, Defendants’ Objections to the Report
and Recomrnendation are OVERRULED and United States Magistrate Judge Lauren F. Louis’s
Report and Recornrnendation is AFFIRMED and ADOPTED IN PART. More specifically, it
is

ADJUDGED that Plaintiff is entitled to an award of $2,500 in attorneys’ fees and $538

in costs, for a total award of $3,038.

I. Background
On February 16, 2018, Plaintiff filed a Notice of Acceptance of Offer of Judgrnent,

settling his claim for $3,000 and permitting a separate determination of reasonable attomey’s
fees and costs. On March 21, 2018 and May 15, 2018, Plaintiff filed a Motion for Bill of Costs
and a Motion for Attorney’s Fees and Costs, respectively. The motions were referred to
Magistrate Judge Louis for a Report and Recommendation. Plaintiffs motions requested $4,025
for ll.5 hours at $350 per hour and $538 in costs.

Defendants did not contest the hourly rate, but argued that the amount should be reduced
and that the motion be stricken for allegedly improper verification Defendants argued that the
amount should be reduced for two reasons: (l) Plaintiff’ s counsel unreasonably expended one
hour on research regarding offers of judgment and entries of judgment given his level of
experience in litigating FLSA cases, and (2) Plaintiff’s counsel unreasonably spent thirty minutes
downloading a website, which is a mundane task that did not require a legal education or
judgment In his Reply, Plaintiff agreed to the reductions suggested by Defendants, but argued
that he be entitled to additional fees for the preparation of the motion and the reply.

In her Report and Recommendation, Magistrate Judge Louis did not address the issue of
verification, but agreed with Defendants that the fee should be reduced for those two reasons.
Magistrate Judge Louis also declined to award additional fees for the preparation of the motion
and reply. As such, the Report recommends that the Plaintiff recover an award of $3,500 in
attomeys’ fees and, finding no reason to reduce the costs requested, that Plaintiff receive $538 in
costs, for a total award of $4,038.

II. Defendants’ Obiections

Defendant objects to the Report and Recommendation, arguing mainly that Plaintiff’ s
counsel failed to “submit a properly verified fees motion” which should preclude him from

2

receiving attomeys’ fees. Furthermore, Defendant accuses Plaintiff’s counsel of “padding his
time” by raising other allegedly unreasonable time entries. Notably though, those time entries
were not previously raised in the Response to Plaintiff’s motion for fees and, in fact, Defendants
stated that, with the exception of the two issues listed earlier, they were deliberately choosing
“not to address the remaining hours reflected in the billing statement.” (D.E. 15, at 3.) For this
reason, Defendants’ newly raised objections to additional hours in Plaintiff’ s billing statement
are OVERRULED.

With respect to Defendants’ allegation regarding proper verification of Plaintiff’s motion
for fees, Defendants argue that Plaintiff’s verification of the motion is invalid because it is based
upon the “information and belief standard.” Defendants are incorrect. While Defendants cite to
an Eleventh Circuit case for the proposition that a motion for attorneys’ fees could not be
verified under that standard, that case narrowly held that a complaint alleging violations of a
constitutional right could not be based on “information and belief” that third-party individuals
suffered similar violations to the plaintiff See Chandler v. Sec’y of Florz'a'a Dept. of Transp.,
695, F.3d 1194 (l lth Cir. 2012). More importantly, after reviewing the complaint in that case,
the Court notes that the allegations were made solely using the language “upon information and
belief,” and not using the language “under penalty of perjury.” The analysis turns on this
distinction.

Section 1746 of the U.S. Code, Unsworn declarations under penalty of perjury, states, in
pertinent part:

Whenever, under any law of the United States or under any
rule, regulation, order, or requirement made pursuant to law, any
matter is required or permitted to be supported, evidenced,

established, or proved by the sworn declaration, verification,
certificate, statement, oath, or affidavit, in writing of the person

making the same (other than a deposition, or an oath of office, or
an oath required to be taken before a specified official other than a
notary public), such matter may, with like force and effect, be
supported, evidenced, established, or proved by the unsworn
declaration, certificate, verification, or statement, in writing of
such person which is subscribed by him, as true under penalty
of perjury, and dated, in substantially the following form. . .

If executed within the United States, its territories, possessions, or
commonwealths: “1 declare (or certify, verify, or state) under
penalty of perjury that the foregoing is true and correct. Executed
on (date). (Signature)”.

28 U.S.C. § 1746 (ernphasis added).

Here, the motion states: “Under penalties of perjury, l declare that I have read the
foregoing Motion for Attorneys’ Fees and that the facts stated in it are true to the best of my
knowledge and belief.” (D.E. 14, at 3.) While Defendant argues that the “information and
belief” language qualifies Plaintiff’s verification such that it should be stricken as improper, the
Eleventh Circuit addressed this issue in U.S. v. Roberts, 308 F.3d 1147, 1154 (1 lth Cir. 2002). In
Roberts, the court noted that a verification made pursuant to 28 U.S.C. § 1746, with language
that was almost identical to the language before the Court in the instant motion, was “clearly
intended to submit a sworn declaration subject to the penalty of perjury.” See also Cobell v.
Norton, 391 F. 3d 251, 260 (D.C. Cir. 2004) (citing the Eleventh Circuit in U.S. v. Roberts,
holding that under the Local Rules of the D.C. Circuit and 28 U.S.C. § 1746, a declaration or
certification that includes the modifying language “to the best of [the declarant’s] knowledge,
information or belief” is sufficient).

For this reason, Defendant’s objection challenging the validity of the verification of the

motion for fees is OVERRULED.

III. Conclusion
Although the undersigned declines to reduce attorneys’ fees for the reasons requested by
Defendants, the Court has nevertheless determined that an award of $3,5 00 for attorneys’ fees is
unreasonable in light of the fact that the case settled for $3,000. For that reason, the Court will
reduce attomeys’ fees to $2,500. As such, Magistrate Judge Louis’s Report and
Recommendation is ADOPTED and AFFIRMED IN PART. Plaintiff shall receive $2,500 in
attorneys’ fees and $538 in costs, for a total award of $3,038. For which sum let execution issue.

¢~
DONE AND ORDERED in Chambers at Miami, Florida, this §§ of October 2018.

 

 

Copies furnished to:
United States Magistrate Judge Lauren F. Louis
Counsel of Record

